Exhibit 10.1


CHARTER COMMUNICATIONS, INC.
VALUE CREATION PLAN


1.           Effective Date.  This Value Creation Plan (the “Plan”) of Charter
Communications, Inc. (the “Company”) is effective as of January 9, 2009 (the
“Effective Date”), and shall remain in effect until the payment of all benefits
earned and payable hereunder.


2.           General.  The Plan shall consist of two components, the
Restructuring Value Program (the “RVP”) and the Cash Incentive Program (the
“CIP”).  Each Participant (as defined below) shall participate in both
components of the Plan.  The compensation provided under the Plan is intended to
be in addition to all other compensation payable to Participants under any
employment agreement in effect with the Company or its direct or indirect
subsidiaries.


3.           Participants Covered.  Each person listed on Exhibit A shall become
a participant in the Plan as of the Effective Date (each such person, a
“Participant”).  The Board of Directors of the Company (the “Board”) may elect
to add additional participants in the Plan after the Effective Date and such
individuals shall be considered to be Participants as of the date specified by
the Board.


4.           The Restructuring Value Program.  The RVP component of the Plan
provides a one-time cash incentive payment to Participants to motivate and
reward them for achieving specified cash management goals in connection with the
Company’s financial restructuring.


a.           Bonus Amounts.  Exhibit A sets forth the “RVP Target Bonus” for
each Participant under the RVP component of the Plan.  The actual amount payable
under the RVP component of the Plan to a Participant (the “RVP Bonus”) shall be
the Participant’s RVP Target Bonus unless otherwise determined in writing by the
Chief Executive Officer of the Company (the “CEO”) at any time prior to the
Vesting Date (as defined below).  Notwithstanding anything to the contrary
contained herein, the CEO may decrease (including to zero) any Participant’s RVP
Target Bonus or RVP Bonus at any time prior to the Vesting Date.  Any such
reduction shall be used to increase the amounts otherwise payable under the RVP
component of the Plan to one or more other Participants, as selected by the CEO,
it being understood that the CEO may not increase his own RVP Target Bonus or
RVP Bonus without the consent of both (i) the Board and (ii) if prior to the
Qualified Emergence Date, the Committee.  Notwithstanding anything in the Plan
to the contrary, the aggregate amount of the RVP Bonuses  payable under the Plan
shall not exceed the amount listed as “Total” under the RVP Target Bonus column
on Exhibit A, as of the date hereof.


b.           Vesting.  A Participant shall vest in the right to receive the RVP
Bonus on the earliest to occur of (i) the occurrence of the Qualified Emergence
Date, (ii) the occurrence of a Change in Control, (iii) the date of the
Participant’s termination of employment with the Company and its direct and
indirect subsidiaries due to death or disability or (iv) the termination of the
Participant’s employment with the Company and its direct and indirect
subsidiaries by the Company for a reason other than Cause or by the Participant
for Good Reason, in each case, after the effective date of the Company’s Chapter
11 plan of reorganization (the “Emergence Date”) (the first such date to occur,
the “Vesting Date”).  Notwithstanding the foregoing, a Participant shall forfeit
any
 
 

--------------------------------------------------------------------------------


 
right to the RVP Bonus if, prior to the Emergence Date, the Participant’s
employment with the Company and its direct and indirect subsidiaries is
terminated for any reason other than death or disability or if, on or after the
Emergence Date and prior to a Change in Control or Qualified Emergence Date, the
Participant’s employment with the Company and its direct and indirect
subsidiaries is terminated other than as a result of a Qualifying Termination.


c.           Payment of RVP Bonus.  The Company shall pay each Participant who
has vested in the right to receive an RVP Bonus pursuant to Section 4.b. an
amount equal to 100% of the Participant’s RVP Bonus in a cash lump sum within 15
days following the applicable Vesting Date for each such
Participant.  Notwithstanding the foregoing, as a condition to the receipt of
any RVP Bonus, the Participant shall be required to execute and deliver to the
Company within 15 days following the applicable Vesting Date, an agreement in a
form reasonably satisfactory to the Company that releases all claims related to
the calculation and payment of the RVP Bonus.  The Company shall be required to
deliver such release to the Participant within 10 days following the applicable
Vesting Date.


5.           The Cash Incentive Program.  The CIP component of the Plan provides
for the payment of cash incentive payments to Participants for the achievement
of individual performance goals in each of the three Fiscal Periods following
the Emergence Date.


a.           Target Bonus Amounts.  Exhibit A sets forth the “CIP Target Bonus”
for each Participant under the CIP component of the Plan for each Fiscal
Period.  Notwithstanding anything the contrary contained herein, the CEO may
decrease (including to zero) any Participant’s CIP Target Bonus at any time
prior to a Vesting Date (to be defined by substituting “Emergence Date” for
“Qualified Emergence Date”).  Any such reduction shall be used to increase the
CIP Target Bonuses of one or more other Participants, as selected by the CEO, it
being understood that the CEO may not increase his own CIP Target Bonus without
the consent of the Board and, prior to the Qualified Emergence Date, the
Committee.  In addition, a Participant’s CIP Target Bonus shall be adjusted in
accordance with Section 5.b.


b.           Performance Goals.  For each Fiscal Period, the CEO shall establish
objective and reasonably attainable individual performance goals subject to the
good faith approval by the Board (it being understood that such performance
goals for the CEO shall be mutually agreed upon in good faith by the Board and
the CEO and shall be reasonably consistent with the performance goals
established for other executive officers) (the “Performance Goals”) within 30
days following the Emergence Date.  Each Participant who is employed by the
Company or its direct or indirect subsidiaries on the last day of such Fiscal
Period shall earn an amount (the “CIP Bonus”) equal to the Participant’s CIP
Target Bonus multiplied by the degree to which the Performance Goals were
achieved, as determined by the CEO, subject to the good faith review and
approval by the Board.  In no event may a Participant earn more than 100% of the
Participant’s CIP Target Bonus.


c.           Payment of CIP Bonus.  The Company shall pay each Participant who
has earned a CIP Bonus in accordance with Section 5.b. a cash lump sum in an
amount equal to 100% of such CIP Bonus no later than 15 days after the end of
the applicable Fiscal Period.  Notwithstanding the foregoing, a Participant
shall earn and be paid in a cash lump sum an amount equal to such Participant’s
aggregate CIP Target Bonuses reduced by the aggregate amount
 
 
2

--------------------------------------------------------------------------------


 
previously paid to such Participant under this CIP component of the Plan within
15 days of the first to occur of (i) a Change in Control or (ii) the date of the
Participant’s Qualifying Termination that occurs after the Emergence Date.  A
Participant shall immediately forfeit any right to receive any CIP Bonus if,
prior to the date on which such CIP Bonus is earned hereunder, (A) the
Participant’s employment with the Company and its direct and indirect
subsidiaries is terminated for a reason other than a Qualifying Termination, or
(B) the Participant’s employment is terminated for any reason prior to the
Emergence Date.  Notwithstanding the foregoing, as a condition to the receipt of
any CIP Bonus, the Participant shall be required to execute and deliver to the
Company within 15 days following the date the Participant’s right to receive
such CIP Bonus vests hereunder, an agreement in a form reasonably satisfactory
to the Company that releases all claims related to the calculation and payment
of the CIP Bonus.  The Company shall be required to deliver such release to the
Participant within 10 days following the date the Participant’s right to receive
such CIP Bonus vests hereunder.


6.           Section 409A.  To the extent necessary to avoid imposition on the
Executive of a penalty tax pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), any distribution payable as a result of a
Participant’s termination of employment shall be deferred for six months and one
day after such termination.  Each payment hereunder shall be considered to be a
separate payment for purposes of Section 409A of the Code.


7.           Definitions.


a.           “Cause” shall have the meaning set forth in any currently effective
employment agreement by and between the Participant and the Company or any of
its direct or indirect subsidiaries or, if there is no such contract or the term
“Cause” (or any similar term) is not defined therein, “Cause” shall have the
meaning set forth in the Company’s 2001 Stock Incentive Plan.


b.           “Change in Control” shall mean the occurrence of any of the
following events:
 
(i)  
 an acquisition of any voting securities of the Company by any “Person” or
“Group” (as those terms are used for purposes of Section 13(d) or 14(d) of the
Exchange Act of 1934, amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of the
combined voting power of the Company’s then outstanding voting securities;
provided, however, that voting securities which are acquired in a “Non-Control
Transaction” (as hereinafter defined) assuming that the acquisition of voting
securities for this purpose qualifies as  Merger (as hereinafter defined) shall
not constitute a Change in Control; and provided further that an acquisition of
Beneficial Ownership of less than fifty percent (50%) of the Company’s then
outstanding voting securities by any Equity Backstop Party (as defined in the
Joint Plan) or the Allen Entities (as defined in the Joint Plan) shall not be
considered to be a Change in Control under this clause (i);

 
 
3

--------------------------------------------------------------------------------


 
 
(ii)  
the individuals who, as of immediately after the Emergence Date, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute a majority
of the Board; provided, however, that if the election, or nomination for
election by the Company’s common stockholders, of any new director (excluding
any director whose nomination or election to the Board is the result of any
actual or threatened proxy contest or settlement thereof) was approved by a vote
of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;

 
(iii)  
the consummation of a merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a Non-Control Transaction. A “Non-Control Transaction” shall mean
a Merger where: (1) the stockholders of the Company, immediately before such
Merger own directly or indirectly immediately following such Merger more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities of the entity resulting from such Merger or its controlling parent
entity (the “Surviving Entity”), (2) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such Merger constitute at least a majority of the members of the board of
directors (or similar governing body) of the Surviving Entity, and (3) no Person
other (X) than the Company, its subsidiaries or affiliates or any of their
respective employee benefit plans (or any trust forming a part thereof) that,
immediately prior to such Merger was maintained by the Company or any subsidiary
or affiliate of the Company, or (Y) any Person who, immediately prior to such
Merger had Beneficial Ownership of thirty-five percent (35%) or more of the then
outstanding voting securities of the Company, has Beneficial Ownership of
thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity; provided
that this clause (Y) shall not trigger a Change in Control solely because, after
such Merger, any Equity Backstop Party or any Allen Entity has Beneficial
Ownership of more than thirty-five percent (35%) but less than fifty percent
(50%) of the combined voting power of the outstanding voting securities or
common stock of the Surviving Entity;

 
(iv)  
complete liquidation or dissolution of the Company (other than where assets of
the Company are transferred to or remain with subsidiaries of the Company); or

 
(v)  
the sale or other disposition of all or substantially all of the assets of the
Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to a subsidiary or
affiliate of the Company unless, such sale or disposition constitutes a
Non-Control Transaction with the disposition of assets being regarded as a
Merger for this purpose or the distribution to the Company’s stockholders of the
stock of a subsidiary or affiliate of the Company or any other assets).

 
 
4

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing a Change in Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company or the
implementation of the Joint Plan.
 
c.           “Committee” mean the members of the unofficial committee of
bondholders who hold certain outstanding bonds of Charter affiliates CCH I, LLC
and CCH II, LLC as more fully set forth in the term sheet filed as Exhibit 10.3
to the Current Report on Form 8-K filed by Charter on February 13, 2009.


d.           “Fiscal Period” means each of the three consecutive 12-month
periods commencing upon the Emergence Date.
 
e.           “Good Reason” shall have the meaning set forth in any currently
effective employment agreement by and between the Participant and the Company or
any of its direct or indirect subsidiaries or, if there is no such contract or
the term “Good Reason” (or any similar term) is not defined therein, “Good
Reason” shall have the meaning set forth in the Company’s 2001 Stock Incentive
Plan; provided that “Good Reason” shall not be deemed to exist (i) solely by
reason of the filing of a Chapter 11 reorganization proceeding by the Company or
the implementation of the plan of reorganization, including the Joint Plan, (ii)
due to failure to grant equity-based compensation to a Participant during the
pendency of such a proceeding or (iii) due to any termination of employment by
the Company or its subsidiaries for Cause.
 
f.           “Joint Plan” means the joint plan of reorganization of the Company,
certain of its direct and indirect subsidiaries and Charter Investment, Inc.,
that is consistent in all material respects with the plan of reorganization
under consideration by the Committee and the Company on March 12, 2009, as
summarized in the most recent draft Joint Plan of Reorganization circulated by
the Company prior to such date.


g.           “Qualified Emergence Date” means the Emergence Date; provided that
if the Company’s Chapter 11 plan of reorganization is the Joint Plan, “Qualified
Emergence Date” shall mean the date on which all or any portion of the
Commitment Fees (as defined in the Joint Plan) are first payable.


h.           “Qualifying Termination” means the Participant’s termination of
employment with the Company and its direct and indirect subsidiaries (i) due to
the Participant’s death or disability, (ii) by the Company or its direct or
indirect subsidiaries for a reason other than Cause or (iii) by the Participant
for Good Reason.


8.           Miscellaneous.


a.           Withholding.  Any amounts payable hereunder shall be reduced by all
required withholdings for state, federal and local employment, income, payroll
or other taxes.


b.           No Right to Continued Employment.  Nothing contained in this
Agreement shall be construed as a guarantee or right of any Participant to be
continued as an employee of the Company or its subsidiaries or as a limitation
of the right of the Company or its subsidiaries to terminate the employment of
the Participant for any or no reason.
 
 
5

--------------------------------------------------------------------------------




c.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri without giving
effect to the conflict of law principles thereof.


d.           Dispute Resolution.  Each of the parties agrees that any dispute
between the parties regarding this Agreement shall be resolved only in the
courts of the State of Missouri sitting in the City or County of St. Louis or
the United States District Court for the Eastern District of Missouri and the
appellate courts having jurisdiction of appeals in such courts. Without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits for himself or itself in any proceeding relating to
this Agreement, or for the recognition and enforcement of any judgment in
respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of
the State of Missouri sitting in the City or County of St. Louis, the court of
the United States of America for the Eastern District of Missouri, and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such courts; (b) consents that any such Proceeding may and shall be brought in
such courts and waives any objection that he or it may now or thereafter have to
the venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; and (c) waives all right to trial by jury in any Proceeding (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement.


e.           Notice.  All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed given (i) when personally delivered to the recipient (provided a
written acknowledgement of receipt is obtained), (ii) one (1) business day after
being sent by a nationally recognized overnight courier (provided that a written
acknowledgement of receipt is obtained by the overnight courier) or (iii) four
(4) business days after mailing by certified or registered mail, postage
prepaid, return receipt requested, to the party concerned at the address
indicated below (or such other address as the recipient shall specify by ten
(10) days’ advance written notice given in accordance with this Section 8(e)):


To the Company:


Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131


To the Participant: The last address shown in the Company’s records.


f.           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns.  The term
“Company” as used herein shall include such successors and assigns.


g.           Spendthrift Clause.  No benefit, distribution or payment under the
Plan may be anticipated, assigned (either at law or in equity), alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process whether pursuant to a “qualified domestic relations order” as defined in
Section 414(p) of the Code or otherwise.
 
 
6

--------------------------------------------------------------------------------




h.           Beneficiary Designation.  A Participant may from time to time
designate, in the manner specified by the Company, a beneficiary to receive
payment pursuant to Section 6 in the event of his death.  In the event that
there is no properly designated beneficiary living at the time of a
Participant’s death, his benefit hereunder shall be paid to his estate.


i.           Amendment. The Board may, with the consent of both (i) the CEO and
(ii) if  prior to the Qualified Emergence Date, the Committee, amend this Plan
from time to time; provided that any amendment that adversely affects a
Participant may be adopted only with the written consent of such
Participant.  The Company shall modify Exhibit A from time to time to
appropriately reflect changes thereto.


IN WITNESS WHEREOF, the Company has caused this Plan to be adopted as of the
Effective Date.
 
 
7
 